Citation Nr: 0429589	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-03 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from April 1989 to June 1992.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision of the Waco Department of Veterans Affairs 
(VA) Regional Office (RO).  In August 2003, the veteran 
appeared for a personal hearing before a Decision Review 
Officer at the RO.  


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  There is no credible supporting evidence that the veteran 
was subjected to a stressor event in service.  

3.  The preponderance of the competent evidence is against a 
finding that the veteran has PTSD that is related to service.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue; the claim has been 
considered on the merits.  The veteran was provided VCAA 
notice by March 2002 (prior to the decision appealed) 
correspondence from the RO, and in a statement of the case 
(SOC) issued in December 2002.  He was further notified (in 
the June 2002 decision, and in supplemental SOCs (SSOC) in 
August 2003 and June 2004) of everything required, and has 
had ample opportunity to respond or supplement the record.  
The case was reviewed de novo subsequent to the notices.  

Regarding content of notice, the June 2002 decision, the 
December 2002 SOC, and the SSOCs informed the veteran of what 
the evidence showed.  The SOC and the August 2003 SSOC 
informed him of the controlling law and regulations.  He was 
advised in the March 2002 correspondence, and in the SOC, 
that VA would make reasonable efforts to help him get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The March 2002 correspondence and the SOC advised 
him of what the evidence must show to establish entitlement 
to service connection for PTSD, and what information or 
evidence VA needed from him.  Specifically, the 
correspondence and the SOC informed the veteran of the 
allocation of responsibility of the parties to identify and 
obtain additional evidence in order to substantiate his 
claim.  While the veteran was not advised verbatim to submit 
everything he has pertaining to his claim, he was advised to 
submit, or provide releases for VA to obtain, any pertinent 
records.  The March 2002 correspondence specifically advised 
the veteran to "tell [VA] about any additional information 
or evidence that you want us to try to get for you."  This 
was equivalent to advising him to submit everything 
pertinent.  Everything submitted to date has been accepted 
for the record and considered.  

Regarding the duty to assist, VA has obtained all records of 
which there was notice.  The Board has also considered 
whether a VA examination or advisory opinion is necessary.  A 
medical opinion or an examination is necessary:  (summarized)  
If the record is insufficient to decide the claim, but 
contains evidence of a current diagnosis of the disability; 
establishes an event, injury or disease in service; and 
indicates the current diagnosed disability may be related to 
the disease, injury, event in service.  38 C.F.R. § 3.159.  
Here, there is no evidence of an event in service, and no 
competent evidence that any currently diagnosed PTSD may be 
related to a verified event in service.  Consequently, an 
examination or a medical opinion is not indicated.  A 
Decision Review Officer reviewed the claim de novo (see 
August 2003 SSOC).  Development is complete to the extent 
possible; VA's duties to notify and assist are met.  Hence, 
the Board finds it proper to proceed with appellate review.  
It is not prejudicial to the appellant for the Board to do 
so.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Service personnel records reflect that the veteran had 
approximately 2 years and 8 months of "sea service," and 
was stationed aboard the USS Truett (FF-1095) for the 
majority of his sea service (service records show he was 
stationed on the USS Truett from September 1989 to January 
1992).  His DD Form 214 indicates that his military 
occupational specialty (MOS) was operations specialist.  

Essentially, the veteran contends that service connection for 
PTSD is warranted due to stressors he experienced while 
serving on the USS Truett, including:  1) the USS Truett's 
participation in a mission to rescue the crew of a helicopter 
that crashed in the waters near the Virginia Capes while the 
ship was on maneuvers in that area in approximately August 
1990; 2) hearing a commotion on deck soon after the 
helicopter crash (and after the veteran went to his quarters 
upon being relieved from his watch), whereupon he looked out 
a hatch to see a container ship that appeared to be bearing 
down on the USS Truett, as there was a thick fog and the 
civilian ship appeared "not more than 100 feet away;" 3) 
the suicide of a fellow serviceman; and 4) a hostile 
environment during his service on the USS Truett.  

The service medical records are negative for complaints or 
treatment of any disorder of a psychiatric nature.  The 
service personnel and medical records are entirely negative 
for any indication of combat or a stressor event.

Postservice medical records include VA outpatient records 
dated from October 2001 to April 2002 showing diagnoses and 
treatment of psychological disorders.  A December 2001 
outpatient record, signed by a VA nurse practitioner, 
indicates that the veteran carried a diagnosis of major 
depression, and was "angry and irritable on presentation."  
The veteran reported to the nurse that his anger related to 
an experience in service when his "best friend found another 
soldier after he hung himself on the ship."  The December 
2001 report shows diagnosis of recurrent major depression.  
In an April 2002 outpatient record, a VA psychologist noted 
that the veteran dated the onset of his depression to July 
2000, when he began to experience "awful nightmares of 
ghosts."  He also recalled that he experienced auditory 
hallucinations prior to July 2000.  The veteran reported that 
his family history was notable for depression.  He complained 
of depression, loss of motivation, loss of enjoyment, and 
social isolation.  Diagnostic assessments reflected that the 
veteran had poor self-esteem and had feelings of being a 
failure.  He also expressed feelings of regret and 
resentment, and at times he expressed suicidal ideation.  The 
psychologist indicated that a diagnosis of bipolar disorder 
appeared appropriate.  The predominant diagnosis shown in the 
October 2001 to April 2002 outpatient records is recurrent 
major depression.  Other than the veteran's report of a 
fellow serviceman committing suicide, the outpatient records 
note no other stressful incidents during service.

Of record is a report of psychological evaluation by a 
private psychologist who examined the veteran in August 2002.  
The psychologist reported that the veteran's memory for 
specific events during service was "fuzzy" with regard to 
details, but he had good recall of dates.  The veteran 
recounted the incident in service when he "witnessed the 
crash of a large military helicopter in which several 
crewmembers perished."  He stated that the USS Truett was 
dispatched to assist in a rescue attempt, and he recalled 
seeing the helicopter partially submerged in water.  He 
stated that afterwards he was relieved from his watch and he 
went below deck to rest.  A heavy fog rolled in, and after 
approximately one hour he heard a commotion on deck.  When he 
looked out a hatch to observe what was happening, he saw a 
very large container ship that was so close to the USS Truett 
that it blocked the view of anything else.  He stated that he 
assumed he would die if the ships collided.  He recalled 
feeling helpless at that time because he had already turned 
over his watch and "thus could not have anything to avert 
this near calamity."  The veteran also stated that he also 
felt the need to be constantly on guard and self protective 
while serving aboard the USS Truett "due to the constant 
mental cruelty that was perpetrated by the crew upon one 
another."  He reported that he was subjected to severe 
derision and verbal abuse every day, particularly if he made 
a minor error or misstep.  

The veteran told the psychologist that he reexperiences the 
abusive environment aboard the USS Truett in the form of 
dreams.  The dreams occurred several times monthly, and they 
generally related to being restrained from being able to 
perform designated tasks successfully.  The veteran also 
reported that he began having "rage attacks" and 
depression, two years prior to the psychological evaluation, 
when he was passed over for a job promotion.  He felt that he 
was being "unfairly punished for something and he didn't 
even know what he had done wrong."  A Minnesota Multiphasic 
Personality Inventory suggested that the veteran had low 
morale and a depressed mood.  He reported a preoccupation 
with feeling guilty and unworthy, and feeling that he 
deserved to be punished for wrongs he had committed.  He was 
regretful and unhappy about life, and he seemed plagued by 
anxiety and worry about the future.  At time he felt 
hopeless, and felt like a "condemned person."  The 
diagnosis was PTSD and dysthymic disorder.  The psychologist 
stated:

It seems to be a clear finding of this 
evaluation that, based on the history 
given by [the veteran], he never had any 
mental or emotion problems prior to his 
service in the Navy.  He experienced some 
depressive symptoms after discharge from 
the Navy but was able to cope with those 
by focusing on school, work and family.  
When being passed over for a promotion at 
this job triggered the return of the 
helplessness that he experienced during 
his duty aboard the Truett, he became 
incapacitated by symptoms of depression 
and anger/irritability.  

The veteran reported for a mental health consultation by a VA 
psychologist in November 2002.  He told the VA psychologist 
that all his stressors in service took place aboard the USS 
Truett.  Specifically, he reported that he ship-board 
environment was filled with hostility and fighting, and he 
felt as though he took the brunt of all the derision in his 
division.  The veteran stated:
All these people knew was violence.  I 
was going to take care of it that way 
[meeting violence with violence], but my 
first wife discouraged it.  That was a 
mistake . . . it continued . . . it got 
worse.  It was so bad that several crew 
members went AWOL and the crew member 
that I replaced had committed suicide.  

The veteran said that he could not be sure that the 
aforementioned crew member's suicide could be attributed to 
the hostile environment aboard the ship.  He indicated that 
although he did not experience any physical violence himself, 
his entire assignment aboard the USS Truett was spent working 
under a strong perception that violence could occur at any 
time, and he had to be on guard constantly.  He reported that 
he witnessed other crew members being subjected to physical 
violence.  The veteran did not mention to the VA psychologist 
any stressors related to the alleged helicopter accident or 
the alleged near collision with a civilian container ship.  
The VA psychologist reported that the veteran's 
symptomatology was consistent with that of other veterans who 
have participated in non-combat experiences similar to those 
described by the veteran.  The diagnosis was chronic PTSD, 
delayed onset; recurrent mild major depressive disorder; and 
cannabis abuse.  

At an August 2003 hearing, the veteran reiterated that he 
witnessed the aftermath of a helicopter crash when the USS 
Truett was dispatched on a recovery mission.  He stated that 
he had a newborn son at that time, and he was disturbed to 
learn that one of the victims of that accident had a family.  
He also recounted the incident when the USS Truett was 
"almost run down by a pretty large container ship" when fog 
rolled in soon after the attempt to rescue the victims of the 
helicopter crash.  When asked about the atmosphere of 
constant tension aboard the USS Truett, the veteran responded 
that it was very hostile, and that the slightest mistake or 
any sign of weakness resulted in verbal retribution from 
superiors.  When asked about any other stressful experiences 
during service, he reported that he had marital difficulties 
during a six month deployment to the Red Sea.  He was unable 
to do anything to resolve those problems until he returned 
home, at which time it was "pretty much a done deal."

Of record are the USS Truett's deck logs dated from July 31 
to August 31, 1990.  The records are negative for reports of 
a mission to assist in a rescue operation involving a 
helicopter crash.  The deck logs are also negative for any 
indication that the USS Truett was involved in a near 
collision with any other ship; they reflect that for the most 
part during that time the ship sat anchored.    

Legal Criteria and Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 
70 (1994).  Where the veteran did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the veteran's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, a medical link between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f).  Here, there is a diagnosis of PTSD.  
See August 2002 (private) and November 2002 (VA) 
psychological evaluation reports.  The primary impediment to 
a favorable decision on this issue is the absence of a 
verified stressor.  

There is no evidence that the veteran "engaged in combat 
with the enemy."  Service medical records show no references 
to combat, and service personnel records do not indicate that 
the veteran was engaged in combat with the enemy.  The 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154, requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
There is simply no supportive evidence that the veteran 
engaged in combat with the enemy (as defined).  His duties 
onboard the USS Truett were of a non-combat nature.  There is 
no evidence that the ship came under hostile fire while he 
was aboard.  Because it has not been shown that the veteran 
engaged in combat with the enemy, his lay testimony alone is 
not enough to establish the occurrence of the alleged 
stressors.  The Board finds that the service records and 
other evidence of record do not corroborate, substantiate, or 
verify the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  None of the service 
personnel or medical record entries note a history of 
stressful events, or of symptomatology associated with 
stressful events related to the veteran's service.  

Regarding the diagnoses of PTSD, those of record were not 
based on a verified stressor, but were premised on an 
inaccurate history provided by the veteran that his medical 
care professionals accepted as reliable.  In this regard, the 
Board notes that a physician's opinion based on an inaccurate 
factual premise has no probative value, see Reonal v. Brown, 
5 Vet. App. 458 (1993), and the Board is not bound to accept 
the opinions of physicians or psychologists whose diagnoses 
of PTSD were based on an unverified history of stressful 
incidents as related by the veteran.  See, e.g.,  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  

While several of the veteran's medical care providers noted 
that he has PTSD symptoms related to stressors he experienced 
aboard the USS Truett, the deck logs from that ship during 
the pertinent period are entirely negative for any 
corroboration of any alleged stressor.  Notably, the deck 
logs show that for most of the month of August 1990, the 
U.S.S. Truett was moored.  The veteran has submitted no 
independent evidence to show that his alleged stressors 
actually occurred.  Clearly the psychologists who provided 
diagnoses of PTSD based on the service aboard the USS Truett 
had no familiarity with the veteran's actual military record.

In summary, there is no credible supporting evidence of a 
stressor event in service, and consequently no link between 
the diagnosis of PTSD and a stressor event.  The 
preponderance of the evidence is against a finding that the 
veteran has PTSD based on a verified stressful event in 
service.  Hence, service connection for PTSD is not 
warranted.  


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



